Citation Nr: 0119931	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  94-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim on appeal.  As a procedural 
matter, the veteran filed the initial claim in 1992, which 
was denied by rating decision dated in January 1993.  He 
subsequently filed a timely substantive appeal; however, the 
claim remained dormant for a period of time.  In 1999, the 
veteran underwent a VA examination and the RO issued a 
supplemental statement of the case.  The claim is now ready 
for appellate review. 


REMAND

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  VA regulations 
38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require that a veteran 
be "unemployable" before consideration of extraschedular 
entitlement to pension benefits.  Consideration must be given 
to the veteran's disabilities, age, occupational background, 
and other related factors.

The significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration; however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a) (2000).

The file contains a medical opinion dated in September 1992 
to the effect that the veteran is permanently and totally 
disabled because of his clinical condition and should qualify 
for disability pension.  This opinion was offered by the 
veteran's treating physician at the VA Rehabilitation 
Medicine Clinic, who indicated that the veteran's clinical 
condition included disability of multiple joints, including 
the knees, elbows, shoulders, left hip, and right hip.

A more recent November 1999 VA examination did not 
specifically address the issue of the veteran's 
employability.  The VA examiner stated that the veteran had 
not sought medical attention for any medical condition over 
the last several years.  However, the examiner also noted 
that he had not been provided with any medical records for 
the veteran.  The examiner concluded that there was no need 
to address the issue of unemployability inasmuch as the 
veteran was working part-time as a maintenance worker.

However, the fact that the veteran is employed is not 
dispositive of his ability to maintain substantially gainful 
employment.  As noted above, marginal employment, odd-job 
employment, and employment at half the usual remuneration is 
not incompatible with a determination of unemployability if 
the restriction to securing or retaining better employment is 
due to disability.  38 C.F.R. § 4.17(a).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In compliance with the VCAA, the veteran should be 
given another opportunity to provide information concerning 
his employment.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should once again request the 
veteran to provide information concerning 
his employment history since February 
1992, to include the amount of income he 
has earned from employment for each year 
since 1992.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



